
	

113 HR 3004 IH: Reducing Waste and Increasing Efficiency in Trade Act
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3004
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Bera of
			 California introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Tariff Act of 1930 to ensure that each
		  Federal agency participating in the International Trade Data System develops
		  and maintains the necessary information technology infrastructure to support
		  the operation of the System, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Reducing Waste and Increasing
			 Efficiency in Trade Act.
		2.International Trade Data System
			(a)Information technology
			 infrastructureSection 411(d)
			 of the Tariff Act of 1930 (19 U.S.C. 1411(d)) is amended—
				(1)by redesignating paragraphs (4) through (7)
			 as paragraphs (5) through (8), respectively; and
				(2)by inserting after paragraph (3) the
			 following:
					
						(4)Information technology
				infrastructure
							(A)In
				generalThe Secretary shall
				work with the head of each agency participating in the ITDS and the Interagency
				Steering Committee to ensure that each such agency—
								(i)develops and maintains the necessary
				information technology infrastructure to support the operation of the ITDS and
				to submit all data to the ITDS electronically;
								(ii)enters into a memorandum of understanding,
				or takes such other action as is necessary, to provide for the information
				sharing between the agency and the U.S. Customs and Border Protection Agency
				necessary for the operation and maintenance of the ITDS; and
								(iii)not later than June 30, 2014, identifies
				and transmits to the Commissioner of U.S. Customs and Border Protection the
				admissibility criteria and data elements required by the agency to authorize
				the release of cargo by the U.S. Customs and Border Protection Agency for
				incorporation into the operational functionality of the Automated Commercial
				Environment computer system.
								(B)Rule of
				constructionNothing in this
				paragraph shall be construed to require any action to be taken that would
				compromise an ongoing law enforcement investigation or national
				security.
							.
				(b)Authorization of
			 appropriationsSection
			 13031(f)(5) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19
			 U.S.C. 58c(f)(5)) is amended by striking subparagraph (C) and inserting the
			 following:
				
					(C)There are authorized to be appropriated to
				the Secretary of the Treasury from amounts available in the Account $25,000,000
				for each of fiscal years 2014 through 2018, to remain available until expended,
				to carry out the provisions of section 411(d)(4) of the Tariff Act of
				1930.
					.
			(c)Government
			 accountability office reportNot later than June 30, 2015, the
			 Comptroller General of the United States shall submit to the Committee on
			 Appropriations and the Committee on Finance of the Senate and the Committee on
			 Appropriations and the Committee on Ways and Means of the House of
			 Representatives a report—
				(1)evaluating the
			 development and maintenance of the information technology infrastructure
			 necessary to support the operations of the International Trade Data System;
			 and
				(2)assessing the
			 number of memoranda of understanding and other actions taken by the U.S.
			 Customs and Border Protection Agency and other Federal agencies to ensure the
			 sharing of electronic import and export data.
				
